Citation Nr: 0112333	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased (compensable) rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel







INTRODUCTION

The veteran served had verified active duty service from 
March 1976 to April 1984; his DD-214 indicates that he had 14 
years, 10 months, and 29 days of prior active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that continued the veteran's noncompensable 
rating for his service-connected hypertension. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's hypertension is currently manifested by 
diastolic pressure that is predominantly less than 100 and 
systolic pressure that is predominantly less than 160; he 
has been prescribed medication to control his condition.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service-connected hypertension have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096(2000) ; 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.31, 4.194, Diagnostic Code 7101 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reflects that the RO granted service 
connection and assigned a noncompensable evaluation for 
hypertension by a rating decision of April 1990.  That 
decision was based primarily on service medical records that 
show that the veteran was treated for hypertension in 
service, and on the report of the veteran's discharge 
examination, which indicated that the veteran suffered from 
hypertension that was controlled by diet.

The veteran applied for an increased rating for his 
hypertension in February 2000.  Essentially, it is maintained 
that the evaluation currently assigned for the veteran's 
hypertension is not adequate, given the current 
symptomatology of this disability.  The relevant evidence of 
record includes the reports of private outpatient treatment, 
and a VA examination.

For historical purposes, the veteran had blood pressure 
readings of 130/76 in March 1998, 162/80 in February 1998, 
136/80 in February 1998, 142/84 in December 1997, 143/80 in 
January 1997, 138/74 in November 1996, 142/80 in October 
1996, and 116/86 in March 1996, 160/90 in October 1995, 
150/88 in February 1995, 162/90 in October 1994, 154/76 in 
May 1994, 150/82 in April 1994, 154/100 in October 1993, 
152/96 in April 1993, 150/100 in December 1992, 128/82 in 
March 1990, and 140/80 standing and 120/80 sitting in 
September 1984. 

The report of outpatient treatment dated in February 1999, 
from Linda W. Strout, D.O., reflects the veteran's report 
that he was feeling fine, and was not at that time taking any 
prescription mediations.  The examiner indicated that the 
veteran had borderline hypertension, and that his blood 
pressure that day was 144/86.

The veteran was seen for a follow-up of his hypertension in 
September 1999.  The report of that outpatient treatment 
indicates that the veteran's blood pressure at that time was 
140/70.  The veteran was on medication at that time for high 
blood pressure. 

A report of outpatient treatment dated March 2000 indicates 
that the veteran's blood pressure was 150/88.  At that time 
the veteran was diagnosed with hypertension and prescribed 
medication for hypertension.

The report of a VA examination dated March 2000 indicates 
that the veteran's blood pressure was 148/76.  The veteran 
reported at that time that he had been first diagnosed with 
hypertension in service, at which time he was not treated 
with medication, but was placed on a restricted salt intake 
and low fat and low cholesterol diet.  The veteran indicated 
that he was placed on medication in 1999 for persistently 
elevated blood pressure.  The veteran was given a diagnosis 
of increasing hypertension. 

A report of outpatient treatment dated April 2000 indicated 
that the veteran's blood pressure at that time was 170/80.  
It was noted that this reading was taken after the veteran 
had been off his blood pressure medication for 5 days, due to 
side effects.  The veteran was prescribed a different 
medication.  The veteran was also to follow a low fat diet, 
and stay off cholesterol medications.

In later April 2000, another report of outpatient treatment 
reflected a blood pressure reading of 144/80.

Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran's service medical records and post-service treatment 
records have been associated with the claims file.  Also, VA 
has examined the veteran in connection with his claim.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096(2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  
38 C.F.R. § 4.7 (2000).  The rating schedule authorizes the 
assignment of a zero percent (noncompensable) evaluation in 
every instance in which the rating schedule does not provide 
such an evaluation and the requirement for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The veteran's service connected hypertension is currently 
evaluated as noncompensable under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  That code provides that 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is afforded a 10 percent evaluation 
for diastolic pressure predominately measuring 100 or more 
or; systolic pressure predominantly measuring 160 or more, 
or; where continuous medication is required for control of 
hypertension in an individual with a history of diastolic 
pressure predominantly measuring 100 or more.  A 20 percent 
evaluation is afforded for diastolic pressure predominantly 
measuring 110 or more, or; systolic pressure predominantly 
measuring 200 or more.  A 40 percent evaluation is afforded 
for diastolic pressure predominantly measuring 120 or more.  
And a 60 percent evaluation is warranted for diastolic 
pressure predominantly measuring 130 or more.  Note (1) 
following the criteria states "Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominately 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm."  Note (2) 
following the criteria states "Evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).

Taking into account all relevant evidence, the Board finds 
that the veteran's hypertension is properly rated as 
noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000).  The Board notes that the veteran's diastolic 
pressure has consistently remained under 100, and his 
systolic pressure, although noted to be 170 in April 2000, 
has predominantly remained under 160.  Further, looking at 
the veteran's historical blood pressure readings, although he 
has had occasional readings of diastolic pressure in the past 
of 100, and two readings of systolic pressure of 162 in the 
past, considering all of the blood pressure readings of 
record, the veteran has not had diastolic pressure 
predominantly measuring 100 or more (or a history of such 
that requires continuous medication for control), or systolic 
pressure predominantly measuring 160 or more, such that he 
would be entitled to a compensable evaluation under 
Diagnostic Code 7101.  Indeed, the pertinent medical reflects 
diastolic blood pressure readings, particularly in the recent 
past, that have predominantly been in the 70s and the 80s, 
and clearly below 100.  Furthermore, the veteran's systolic 
pressure readings have been predominately in the 140s, 
although the veteran did have one recent reading of 170.  
Finally, the veteran does not have a history of diastolic 
pressure predominantly measuring 100 or more that requires 
the use of medication. 

The Board acknowledges that the veteran has a longstanding 
diagnosis of hypertension.  As indicated above, however, the 
criteria for a 10 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, simply are not met.  Moreover, as the 
veteran's condition does not meet the criteria for the 
minimum compensable evaluation of 10 percent, it follows that 
he also is unable to meet the criteria for any higher 
evaluation under the rating schedule.  

Furthermore, the Board finds, as did the RO, in the July 2000 
Statement of the Case, that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2000).  There is no showing that the 
veteran's hypertension has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation); have necessitated frequent periods of 
hospitalization; or that the disability otherwise has 
rendered inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the matter for compliance 
with the procedures prescribed in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

In conclusion, the Board finds that the evidence does not 
demonstrate that the veteran's service connected hypertension 
warrants more than a noncompensable evaluation.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 



ORDER

A compensable rating for hypertension is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

